FANNING, Justice.
Plaintiff-appellant sued the defendants-appellees. Trial was to a jury. At the conclusion of plaintiff’s evidence the trial court directed the jury to return a verdict that plaintiff take nothing by her suit and such directed verdict was returned by the jury. The trial court rendered judgment against plaintiff and in favor of defendants. Plaintiff’s motion for new trial was overruled and she has appealed.
Plaintiff-appellant has brought forward no Statement of Facts.
Appellant’s points are of such character that error is not shown in the absence of a statement of facts. Lane v. Fair Stores, 150 Tex. 566, 243 S.W.2d 683; Ehrhardt v. Ehrhardt, Jr., Executor of the Estate of J. G. Ehrhardt, deceased, et al., Tex.Civ.App., 368 S.W.2d 37, writ refused.
The judgment of the trial court is affirmed.